Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II (claims 10-20) in the reply filed on 1/14/2022 is acknowledged.  Claims 10-20 are currently pending for this application.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10-16, 18-19 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Etheridge (US Patent 5,365,738).
Regarding claim 10, Etheridge discloses a combustor (26) for a gas turbine engine (10), the combustor comprising: 
a combustion chamber (42); 
a hood chamber (Annotated figure 4) separated from the combustion chamber by a bulkhead (48 and annotated on figure 4), the bulkhead comprising at least one opening (50) extending between the hood chamber and the combustion chamber (see figure 2); and 


    PNG
    media_image1.png
    811
    551
    media_image1.png
    Greyscale
 
Regarding claim 11, Etheridge discloses wherein the combustion chamber is defined between an inner shell (46) and an outer shell (44) and wherein the bulkhead extends between the inner shell and the outer shell (Figure 2).
Regarding claim 12, Etheridge discloses further comprising a swirler (150 and 154) extending through the at least one opening (Figure 4 shows 150 extends through the opening) and located radially outside of the fuel injector (Figure 4) with respect to a fuel injector center axis (168), the swirler comprising a swirler exit plane (Annotated figure 4 shown as dashed arrow) defined by a downstream end of the swirler (downstream in figure 4 is to the right and the downstream end of the swirler is at the exit plane).
Regarding claim 13, Etheridge discloses wherein the primary fuel outlet is located at or downstream of the swirler exit plane (Figure 4 shows the primary fuel outlet 194 is downstream of the exit plane).
Regarding claim 14, Etheridge discloses wherein a downstream end of the fuel injector (right end of fuel injector) comprises a tip surface (downstream surface of 177) and the primary fuel outlet is located in a center of the tip surface (col. 7, ll. 62-63).
Regarding claim 15, Etheridge discloses wherein the tip surface is located at or downstream of the swirler exit plane (Figure 4 shows 177 is downstream of exit plane noted by the dashed arrow).
Regarding claim 16, Etheridge discloses wherein the tip surface is substantially parallel to the swirler exit plane (Figure 4 shows 177 is parallel to the exit plane).
Regarding claim 18, Etheridge discloses wherein a primary fuel output of the primary fuel passage is between 0.1 and 5.0 percent, inclusive, of a total fuel output of the primary fuel 
Regarding claim 19, Etheridge discloses wherein the tip surface is disposed downstream of the bulkhead (Figure 4 shows the bulkhead is made of multiple pieces that form a stepped structure, the downstream surface of 177 is downstream of the portion of the bulkhead closest to the opening).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Etheridge (US Patent 5,365,738) in view of Uhm et al. (US 2013/0219899).
Regarding claim 17, Etheridge discloses all the essential features of the claimed invention except wherein the fuel injector further comprises a cooling air passage comprising a plurality of air outlets located in the tip surface radially outside of the primary fuel outlet with respect to the fuel injector center axis.
Uhm teaches wherein the fuel injector (Figure 4) further comprises a cooling air passage (70) comprising a plurality of air outlets (42) located in the tip surface radially outside of the primary fuel outlets with respect to the fuel injector center axis (Figures 4 and 5 show the air outlets 42 are radially outward of the fuel outlets with respect to center axis 36).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Etheridge’s invention to include wherein 
Regarding claim 20, Etheridge discloses a combustor (26) for a gas turbine engine (10), the combustor comprising: 
a combustion chamber (42); 
a hood chamber (Annotated figure 4) separated from the combustion chamber by a bulkhead (48 and annotated on figure 4), the bulkhead comprising at least one opening (50) extending between the hood chamber and the combustion chamber (see figure 2); 
a swirler (150 and 154) extending through the at least one opening (Figure 4 shows 150 extends through the opening), the swirler comprising a swirler exit plane (Annotated figure 4 shown as dashed arrow) defined by a downstream end of the swirler (downstream in figure 4 is to the right and the downstream end of the swirler is at the exit plane); and
a fuel injector (Figure 4, radially defined by 102 and 188) extending through the swirler (see figure 4), a downstream end of the fuel injector (right end of fuel injector) comprising a tip surface (downstream surface of 177) located at or downstream of the swirler exit plane (Figure 4 shows 177 is downstream of exit plane noted by the dashed arrow), the tip surface extending substantially parallel to the swirler exit plane (Figure 4 shows 177 is parallel to the exit plane), the fuel injector comprising: 
a primary fuel passage (190) comprising a primary fuel outlet (194) located within the combustion chamber (Figure 4 shows the outlet 194 is in the combustion chamber), the primary 
Etheridge is silent on the fuel injector comprising a cooling air passage comprising a plurality of air outlets located in the tip surface radially outside of the primary fuel outlet with respect to the fuel injector center axis.
Uhm teaches the fuel injector (Figure 4) comprising a cooling air passage (70) comprising a plurality of air outlets (42) located in the tip surface radially outside of the primary fuel outlets with respect to the fuel injector center axis (Figures 4 and 5 show the air outlets 42 are radially outward of the fuel outlets with respect to center axis 36).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Etheridge’s invention to include the fuel injector further comprising a cooling air passage comprising a plurality of air outlets located in 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERYN MALATEK whose telephone number is (571)272-5689. The examiner can normally be reached Monday - Thursday, 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.